          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                             Case No. 1:19cr11-AW/GRJ

JUSTIN MICHAEL WILLIAMS,

               Defendant.
_______________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, ECF No. 33, to which there has been no timely objection, and subject to this

Court’s consideration of the plea agreement pursuant to Federal Rule of Criminal

Procedure 11, the plea of Guilty of the Defendant to Counts One, Two and Three

of the Indictment against him is hereby ACCEPTED. All parties shall appear

before the Court for sentencing as directed.

SO ORDERED on July 15, 2019.

                                       /s/ Allen Winsor
                                       United States District Judge
